                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2   Nevada Bar #6228
                                                                    3   TREVOR R. WAITE, ESQ.
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway
                                                                        Suite 200
                                                                    5   Las Vegas, Nevada 89149
                                                                    6   (702) 384-7000
                                                                        FAX (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Attorneys for Defendant
                                                                    8   COLLECTION BUREAU OF
                                                                        AMERICA, LTD.,
                                                                    9
                                                                   10
                                                                                                    UNITED STATES DISTRICT
                                                                   11
                                                                                                     DISTRICT OF NEVADA
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                        KARA MINNICK, an individual,             Case No. 2:19-cv-01194-GMN-NJK
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                       Plaintiff,                STIPULATION TO EXTEND TIME
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                 TO RESPOND TO COMPLAINT
                                                                        v.
                                                                   16
                                                                                                                              (FIRST REQUEST)
                                                                   17   EQUIFAX INFORMATION
                                                                        SERVICES
                                                                   18                                            Current Response Due: August 30, 2019
                                                                        LLC, COLLECTION BUREAU OF
                                                                   19                                            New Response Due: September 13, 2019
                                                                        AMERICA, LTD,
                                                                   20                                            Complaint Filed: July 9, 2019
                                                                   21                Defendant.
                                                                   22

                                                                   23

                                                                   24         IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff KARA

                                                                   25   MINNICK (“Plaintiff”) and Defendant COLLECTION BUREAU OF AMERICA,
                                                                   26
                                                                        LTD (“Defendant”) (Plaintiff and Defendant are hereinafter collectively referred to as
                                                                   27

                                                                   28   the “Parties”), by and through their counsel of record as follows:
                                                                                                                  1                             KB/86
                                                                    1         WHEREAS, Defendant’s response to the Complaint is due on August 30, 2019;
                                                                    2
                                                                              WHEREAS, the Parties are engaged in discussions to resolve this matter before
                                                                    3

                                                                    4   Defendant files a responsive pleading;
                                                                    5         WHEREAS, the parties agree that Defendant shall have an extension of time up
                                                                    6
                                                                        to and including September 13, 2019, within which to respond to Plaintiff’s Complaint;
                                                                    7

                                                                    8         WHEREAS, the parties stipulate as follows:
                                                                    9
                                                                              That Defendant shall have an extension of time up to and including September
                                                                   10
                                                                        13, 2019 within which to respond to Plaintiff’s Complaint. This request does not
                                                                   11

                                                                   12   exceed 30 days from the date the original response was due.
ALVERSON TAYLOR & SANDERS




                                                                   13
                            6605 GRAND MONTECITO PARKWAY




                                                                               IT IS SO STIPULATED:
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                 CRAIG K. PERRY & ASSOCIATES
                                           LAWYERS

                                           SUITE 200




                                                                   15

                                                                   16   Dated: August 30, 2019                   s/ Craig K. Perry
                                                                   17                                            Craig K. Perry
                                                                                                                 Attorney for Plaintiff
                                                                   18                                            KARA MINNICK
                                                                   19
                                                                                                                 ALVERSON, TAYLOR, & SANDERS
                                                                   20
                                                                        Dated: August 30, 2019                   s/ Trevor R. Waite
                                                                   21                                            Trevor R. Waite
                                                                                                                 Attorneys for Defendant
                                                                   22                                            COLLECTION BUREAU OF AMERICA,
                                                                                                                 LTD.
                                                                   23

                                                                   24
                                                                        IT IS SO ORDERED.

                                                                   25           September 3, 2019
                                                                        DATED: _______________________
                                                                   26
                                                                                                         ____________________________________
                                                                   27                                    UNITED STATES MAGISTRATE JUDGE
                                                                   28
                                                                                                                   2                            KB/86
